DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1—20 filed on 04/03/2019 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—6, 8—13, 15—18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Ikeda” et al. [US 9736151 B2] in view of “Wajs” [US 2020/0177584 A1].

REGARDING CLAIMS 1 & 15.  Ikeda disclose A method/system for identity verification of a user, the method comprising: 
generating [“, by a sensor device,”] biometric data from the biometric information [Ikeda disclose “ST3—ST5: … generation of biometric reference information” (FIG.9)];

Ikeda does not expressly disclose; but, Wajs, analogues art, disclose a sensor device sensing, by at least one sensor, biometric information from the user [Wajs discloses sensing by sensor device(s), see Figures 1—7 (311, 312, 313, etc.)]; 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Ikeda by incorporating the sensing/sensor device(s) of Wajs for the benefit of enhancing the security and efficient usage of electronic identification cards, electronic licenses (such as driving licenses), etc.



Ikeda in view of Wajs further disclose,
transmitting, by the sensor device [Wajs discloses sensing by sensor device(s), see Figures 1—7 (311, 312, 313, etc.)], the biometric data to a user device [Ikeda disclose “ST3—ST5: … generation of biometric reference information” (FIG.9)]; 
hashing, by the user device, at least a portion of the biometric data to generate a biometric digital signature for the user; and transmitting, by the user device, the biometric digital signature to a verification node [Ikeda disclose “ST7—ST15: Generate hash value of biometric reference information” … “Reception” (FIGS.9 and 10)]; 
comparing, by the verification node, the biometric digital signature to a previous biometric digital signature for the user [Ikeda disclose “ST16, ST17: Extract … Compare and verification of hash value”]; and verifying, by the verification node, the user when the verification node determines that the biometric digital signature is identical to the previous biometric digital signature for the user [Ikeda disclose “ST17—ST21: Compare and verification of hash value” …”Validation of biometric reference information”]. 

Ikeda in view of Wajs further disclose claims 2 & 16. The method and system, wherein the method further comprises, when the user is verified, generating and transmitting, by the verification node to the user device, a confirmation verification signal indicating that the user is verified [Ikeda disclose “ST17—ST21: “Success Response”]. 

Ikeda in view of Wajs further disclose claims 3, 4 & 17. The method and system, wherein the method further comprises not verifying, by the verification node, the user when the verification node determines that the biometric digital signature is not identical to the previous biometric digital signature for the user; and wherein the method further comprises, when the user is not verified, generating and transmitting, by the verification node to the user device, an abort verification signal indicating that the user is not verified [Ikeda disclose “ST17—ST21: Compare and verification of hash value” …”Validation of biometric reference information”]. 

Ikeda in view of Wajs further disclose claim 5. The method of claim 1, wherein when the user is verified, the method further comprises at least one of: allowing the user to transfer assignment of a data block from the user to a beneficiary; allowing the user to transfer ownership of property from the user to the beneficiary; allowing the user to obtain medical records for the user; allowing the user to vote on behalf of the user; allowing the user to obtain travel documentation for the user; or allowing the user to make banking transactions on behalf of the user [see FIGS.2—8 of Ikeda; and Figures 1—7 of Wajs]. 
The motivation to combine is the same as that of claim 1 above.

Wajs discloses sensing by sensor device(s), see Figures 1—7 (311, 312, 313, etc.) with par.0063].  
The motivation to combine is the same as that of claim 1 above.

Ikeda in view of Wajs further disclose claims 8 & 20. The method and system, wherein the user device utilizes one of a SHA-256 algorithm, a Merkle-Damgard algorithm, a MD5 algorithm, a SHA-1 algorithm, a SHA-2 algorithm, a RACE Integrity Primitives Evaluation Message Digest-160 (RIPEMD-160) algorithm, a Whirlpool algorithm, or a BLAKE2 algorithm to hash the at least a portion of the biometric data [see FIGS.2—8 of Ikeda]. 

Ikeda in view of Wajs further disclose claim 9 and 10. The method of claim 1, wherein the biometric digital signature is generated by additionally hashing, by the user device, additional identifying information; and wherein the additional identifying information comprises at least one of location information, temperature information, humidity information, date information, time information, elevation information, range information, or personal Wajs discloses sensing by sensor device(s), see Figures 1—7 (311, 312, 313, etc.) with par.0063]. 
The motivation to combine is the same as that of claim 1 above.
 
Ikeda in view of Wajs further disclose claim 11. The method of claim 1, wherein the biometric digital signature is a private identity key for the user [Ikeda disclose biometric information storage apparatus including private key… (FIG.1)]. 

Ikeda in view of Wajs further disclose claim 12. The method of claim 1, wherein the user device is one of a smart phone, a tablet device, a personal computer, a laptop computer, a smart watch, a smart television (TV), a car, or a computing device [see FIGS.1 and 11 of Ikeda]. 

Ikeda in view of Wajs further disclose claim 13 & 18. The method and system, wherein the user device comprises at least one of the at least one sensor, the sensor device, or the verification node [Wajs discloses sensing by sensor device(s), see Figures 1—7 (311, 312, 313, etc.)]. The motivation to combine is the same as that of claim 1 above.

Claim 7 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Ikeda” et al. [US 9736151 B2] in view of “Wajs” et al. [US 2020/0177584 A1], and further in view of “Dulude” et. al. [US 6310966 B1].
Ikeda in view of Wajs further disclose claims 7 & 19. The method and system, wherein the user device utilizes one of a hash algorithm [Ikeda disclose “ST3—ST5: … generation of biometric reference information” (FIG.9)]; 
Ikeda/Wajs do not; but, Dulude disclose or a fuzzy hash algorithm to hash the at least a portion of the biometric data [Dulude disclose a second classifier 84 as a fuzzy logic classifier…]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Ikeda/Wajs by incorporating the fuzzy classifier of Dulude for the benefit of secure communications, and in particular to the issuance and management of certificates for authenticating messages.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Ikeda” et al. [US 9736151 B2] in view of “Wajs” et al. [US 2020/0177584 A1], and further in view of “Sy” et. al. [US 9197637 B2].


Ikeda and Wajs further disclose storing, by the user device, at least a portion of the biometric digital signature for the user to a host biometric digital signature held by each of at least n number of persons to generate the host biometric digital signature for each of the n number of persons, such that a combination of the host biometric digital signatures for at least m number of the n number of persons comprises all of the biometric digital signature for the user, wherein the m number is a number greater than half of the n number [see FIGS.4, 5 and 8; where Ikeda disclose list of user biometric reference information certificates (digital signatures)];  
Ikeda and Wajs do not; but, Sy, analogues art, disclose and generating, by the user device, a reconstructed biometric digital signature for the user by using the host biometric digital signatures for at least m number of the n number of persons [Sy privacy preserving by private reconstructing of fingerprint signatures represented by finger code format (FIG.1)]; 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Ikeda/Wajs by incorporating the fingerprint reconstructing teaching of Sy for the benefit of securing/protecting private data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/AMARE F TABOR/Primary Examiner, Art Unit 2434